Dismissed and Opinion Filed April 8, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00040-CV

                         JASON PARKS, Appellant
                                  V.
                   GEICO CASUALTY COMPANY, Appellee

                 On Appeal from the County Court at Law No. 6
                             Collin County, Texas
                     Trial Court Cause No. 006-00926-2020

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Molberg


      Appellant’s brief in this case is overdue. By postcard dated March 11, 2021,

we notified appellant the time for filing his brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file his brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).




                                           /Ken Molberg/
210040f.p05                                KEN MOLBERG
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JASON PARKS, Appellant                        On Appeal from the County Court at
                                              Law No. 6, Collin County, Texas
No. 05-21-00040-CV          V.                Trial Court Cause No. 006-00926-
                                              2020.
GEICO CASUALTY COMPANY,                       Opinion delivered by Justice
Appellee                                      Molberg. Justices Goldstein and
                                              Smith participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

       It is ORDERED that appellee GEICO CASUALTY COMPANY recover its
costs of this appeal from appellant JASON PARKS.


Judgment entered this 8th day of April, 2021.




                                        –3–